DETAILED ACTION
Status of Application
Receipt of the Amendments and Applicant’s Arguments/Remarks, all filed 8/9/2021, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claim 18 is cancelled.
Claims 5 and 6 are amended.
Claims 1-4 and 12-17 and 19-20 remain withdrawn as being drawn to a nonelected invention.
Claims 5-11 and 21 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
Claims 5-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke et al. (WO 2014008477 A2) hereinafter Liedtke in view of Moran (US 20130310345 A1).
	Regarding claim 6, Liedtke is drawn to methods of treating and/or preventing dermatological disorders and reducing pain. The methods may include administering to the subject an effective amount of a TRPV4 inhibitor. Further provided are compositions 
 	Liedtke discloses the method of treating or preventing a dermatological disorder includes a dermatological disorder selected from pain [0006-0008]. Liedtke discloses the TRPV4 inhibitor may include a compound according to Formula I:   
wherein A, B, and C are independently selected from the group consisting of aromatic,
heteroaromatic, cycloalkenyl, and heterocycloalkenyl groups; D is C1-C3 alkylene; E is a bond, or C1-C2 alkylene; and R is selected from the group consisting of hydrogen, hydroxyl, amino, alkyl, alkenyl, heteroalkyl, aromatic ring, or heteroaromatic ring [0006].
 	Liedtke discloses the composition is formulated for topical administration and combined with one or more carriers and used in the form of cosmetic formulations. Formulations may include a foam, cream, gel, lotion, ointment, or solution. For example, a TRPV4 inhibitor may be suitably dissolved in the alcohol of skin disinfectant gel or in lotions, creams, or other formulations (topical administration of skin disinfectant to skin is a method of sanitizing a subject) (abstract; [0074]).
 	Liedtke does not explicitly disclose wherein the composition comprises iodine.
 	However, Moran is drawn to methods of administering to a subject in need thereof an effective amount of a TRPA1 antagonist or a pharmaceutically acceptable salt thereof (abstract and claims 1, 6, 13, and 14).
 	Moran discloses wherein the compound is a TRPA1 antagonist administered topically to a human [0002], in a method of treating or preventing pathogenesis of infection in humans or animals by one or more infectious agents by administering prophylactically or therapeutically an effective amount of a TRPA1 antagonist [0009].

 	Moran discloses the term "pharmaceutically acceptable salts" includes salts of the active compounds which are prepared with relatively nontoxic acids or bases, depending on the particular substituents found on the compounds described herein. Examples of pharmaceutically acceptable acid addition salts include those derived from inorganic acids like hydriodic [0095].
 	Moran discloses acids commonly employed to form pharmaceutically acceptable salts include inorganic acids such as hydroiodic acid. Such pharmaceutically acceptable salts thus include iodide [0271].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition in the method as disclosed by Liedtke to comprise iodide, as previously disclosed by Moran, and arrive at the instant invention.
 	One of ordinary skill in the art would have been motivated to do so because Moran discloses a method of treating or preventing pathogenesis of infection in humans or animals by one or more infectious agents by administering prophylactically or therapeutically an effective amount of a TRPA1 antagonist [0009], and the compound may be provided as salts with pharmaceutically compatible counterions (i.e., pharmaceutically acceptable salts). A "pharmaceutically acceptable salt" means any non-toxic salt that, upon administration to a recipient, is capable of providing, either directly or indirectly, a compound or a prodrug of the compound. A "pharmaceutically acceptable counterion" is an ionic portion of a salt that is not toxic when released from 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Regarding claim 5, Liedtke discloses in [0006], the TRPV4 compound having the structure: 		
    PNG
    media_image1.png
    217
    458
    media_image1.png
    Greyscale

which corresponds with structure 16-18 as claimed.
 	Regarding claim 7, Liedtke discloses the composition is formulated for topical administration, wherein a TRPV4 inhibitor is in skin disinfectant formulation (topical administration of skin disinfectant will cause a reduction in the population of microorganisms on the subject) (abstract; [0074]).
 	Regarding claim 8, Liedtke discloses the composition is formulated for topical administration, wherein a TRPV4 inhibitor may be suitably dissolved in the alcohol of skin disinfectant gel or in lotions, creams, or other formulations (topical administration of skin disinfectant is to a skin area) (abstract; [0074]).

	Regarding claim 10, Liedtke discloses the composition is formulated for topical administration in a skin disinfectant formulation (topical administration of skin disinfectant to skin sterilizes the subject) (abstract; [0074]).
	Regarding claim 11, Liedtke discloses the composition is formulated for topical administration in a skin disinfectant formulation (skin disinfectant formulation has antibacterial activity) (abstract; [0074]).
	Regarding claim 21, Liedtke discloses in [0006], the TRPV4 inhibitor compound having the structure: 		
    PNG
    media_image1.png
    217
    458
    media_image1.png
    Greyscale

which inhibits TRPV4 (does not inhibit TRPV1, TRPV2, or TRPV3).

Response to Arguments
Applicant argues, see pages 11-14 of the remarks, that the combination of references fails to teach or suggest the claim elements of TRPA1/TRPV4 dual inhibitors and iodine, sanitizing a portion of the skin of a subject and reducing associated pain, or compositions comprising a TRPA1/TRPV4 dual inhibitor and iodine.

However, these arguments are not persuasive because: Liedtke discloses the TRPV4 inhibitor (abstract); Liedtke discloses the composition is formulated for topical administration in a skin disinfectant formulation (topical administration of skin disinfectant to skin sterilizes the subject) (abstract; [0074]). Moran discloses TRPA1 antagonist [0009], Moran discloses the compounds may also contain iodine-125 [0093], and both Liedtke and Moran are drawn to skin compositions. 
 One of ordinary skill in the art would have been motivated to combine the teachings of Liedtke and Moran because Moran discloses a method of treating or preventing pathogenesis of infection in humans or animals by one or more infectious agents by administering prophylactically or therapeutically an effective amount of a TRPA1 antagonist [0009], and the compound may be provided as salts with pharmaceutically compatible counterions (i.e., pharmaceutically acceptable salts). A "pharmaceutically acceptable salt" means any non-toxic salt that, upon administration to a recipient, is capable of providing, either directly or indirectly, a compound or a prodrug of the compound. A "pharmaceutically acceptable counterion" is an ionic portion of a salt that is not toxic when released from the salt upon administration to a recipient 
	Further, the argument is not persuasive because examiner is already relying on the teaching from Liedtke which discloses the composition is formulated for topical administration in a skin disinfectant formulation (topical administration of skin disinfectant to skin sterilizes the subject) (abstract; [0074]). Examiner then relies on Moran to disclose the teaching of iodine: Moran discloses TRPA1 antagonist [0009], Moran discloses the compounds may also contain iodine-125 [0093]. 
	Moran discloses “the compounds may also contain unnatural proportions of atomic isotopes … For example, the compounds may be radiolabeled with radioactive isotopes, such as iodine-125 (125I) … All isotopic variations of the compounds … are intended to be encompassed within the scope of the present invention” [0093]. 
Both Liedtke and Moran are drawn to skin compositions, and Moran discloses a method of treating or preventing pathogenesis of infection in humans or animals by one or more infectious agents by administering prophylactically or therapeutically an effective amount of a TRPA1 antagonist [0009], and the compound may be provided as salts with pharmaceutically compatible counterions (i.e., pharmaceutically acceptable salts). A "pharmaceutically acceptable salt" means any non-toxic salt that, upon administration to a recipient, is capable of providing, either directly or indirectly, a compound or a prodrug of the compound. A "pharmaceutically acceptable counterion" is an ionic portion of a salt that is not toxic when released from the salt upon administration to a recipient [0270], thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

However, this argument is not persuasive because, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615